PER CURIAM.
The order under review is reversed and the cause remanded with directions to enjoin the scheduled election on a proposed City of Hialeah charter amendment, see State ex rel. Landis v. Tedder, 106 Fla. 140, 143 So. 148 (1932); City of Miami Beach v. Herman, 346 So.2d 122 (Fla. 3d DCA 1977), because, as in the identical and controlling case of City of Miami v. Rolle, 446 So.2d 1134 (Fla. 3d DCA 1984), the city did not comply with the time frame required by § 5.03A of the Dade County Home Rule Charter.
No motion for rehearing will be entertained and the mandate will issue forthwith.